DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-10, in the reply filed on August 10, 2021 is acknowledged.  Claims 11-20 have been cancelled.  Claims 1-10 are currently pending and under examination.
	
	This application is a continuation of PCT Application No. PCT/US2016/066315, filed December 13, 2016.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dortet et al. (IDS; US 2014/0134656, Published 2014), in view of Herget et al. (IDS; US 2016/0187332, Published June 30, 2016).
claims 1 and 4, Dortet et al. teach a method of detecting the presence of carbapenemase-producing, which is β-lactam antibiotic hydrolyzing, bacteria in a sample (Abs.; Para. 1), the method including: isolating the bacteria (Para. 17); introducing a buffer solution to the isolated bacteria (Para. 98), wherein the buffer solution comprises a β-lactamase substrate, including carbapenems and cephamycins, a carbapenemase activator, pH color indicator, and a lysing agent to lyse cells of the bacteria to release β-lactam antibiotic hydrolyzing enzymes, wherein the buffer solution and the β-lactam antibiotic hydrolyzing enzymes form a reaction mixture (Para. 21, 23, 88, 54).
However, Dortet et al. do not specifically teach that isolating the bacteria comprises introducing the sample to a filter comprising a filter surface, wherein the filter surface is configured to capture bacteria in the sample; exposing a sensor having an electrical characteristic to the reaction mixture; and monitoring a change in the electrical characteristic of the sensor to detect the presence of the β-lactam antibiotic hydrolyzing bacteria in the sample originally introduced.
Herget et al. teach introducing a sample to a filter comprising a filter surface, wherein the filter surface is configured to capture bacteria in the sample (Para 63); exposing a sensor having an electrical characteristic to the reaction mixture (Para. 51); and monitoring a change in the electrical characteristic of the sensor to detect the presence of the bacteria in the sample originally introduced (Para. 16, 87, 90). 
One would have been motivated to combine the teachings of Dortet et al. and Herget et al., because both teach analysis of biological samples comprising bacteria.  The steps of introducing the sample to a filter comprising a filter surface, wherein the filter surface is configured to capture bacteria in the sample, exposing a sensor having an electrical characteristic 
Regarding claims 2 and 3, Herget further teach that the change in the electrical characteristic of the sensor is a result of a change in a solution characteristic of the reaction mixture, including a change in pH (Para. 74).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 5, Dortet et al. teach that the β-lactam antibiotic hydrolyzing enzymes include extended spectrum β-lactamases and carbapenemases (Para. 67, 96).
	Regarding claim 6, Herget et al. teach that the sensor includes an ion-sensitive field-effect transistor (Para. 88).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
	Regarding claim 7, Dortet et al. teach that the β-lactamase activator includes at least one of a divalent cation, a divalent cation salt, or a combination thereof (Para. 50).
	Regarding claim 8, Dortet et al. teach further introducing a β-lactamase inhibitor to the reaction mixture (Para. 60).
	Regarding claim 9, Dortet et al. teach maintaining a reaction temperature of between 20 and 37°C, or 35 to 37°C, which are fully encompassed within 20 to 40°C, which includes upon introduction of the buffer solution (Para. 27, 49). 
	Regarding claim 10, Dortet et al. teach wherein monitoring the change in the electrical characteristic of the sensor, including a color change, involves monitoring the change in the electrical characteristic for between 5 minutes and 120 minutes, between 10 and 60
minutes, or between 20 and 40 minutes, which are fully encompassed within between 1 minute and 120 minutes (Para. 48).

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653